           Case 7:19-cr-00645-KMK Document 67 Filed 06/15/21 Page 1 of 1
            Case 7:19-cr-00645-KMK Document 66 Filed 06/14/21 Page 1 of 1



            The Law Office of Ali Najmi                                                  (212) 401-6222
            32 Broadway, Suite 1310
            New York, NY 10004            NAJMI LAW                                 Fax: (888) 370- 2397
                                                                                    ali@najmilaw.com

VIA ECF TO ALL PARTIES
                                                  MEMO ENDORSED
June 14, 2021

Honorable Kenneth M. Karas
United States District Court Judge
300 Quarropas Street
White Plains, NY 10601

           RE: United States v. Stephen Parente (7:19-cr-00645)

Dear Judge Karas:

        Our office represents Stephen Parente in the above referenced matter. Mr. Parente
is scheduled for an in-person plea tomorrow before the Court. We are writing to request a
brief adjournment of this plea due to medical reasons. Mr. Parente has informed us he is
not feeling well and too sick to travel.

      Our client and our office would be available to appear before Your Honor within two
weeks on any date best for the Court.

 Granted. The conference is adjourned to 7/8/21 at 10:30
 am. Time is excluded until then , in the interests of justice,
 to account for Mr. Parente's health issues. The interests             Sincerely,
 of justice from this exclusion outweigh the public's and Mr.
 Parente's interests in a speedy trial. See 18 U.S.C.
 Section 3161 (h)(?)(A) .
                                                                  ______ /s/_ _ _ __
 So Ordered.
                                                                       Ali Najmi, Esq.

~L
 6/14/21
